                                                               Nicole Gueron
                                                               ngueron@cgr-law.com
                                                               Direct: 212.633.4312




                                               August 5, 2019

The Honorable Arlene R. Lindsay
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re: Triplenet Pricing, Inc. v. Ingersoll-Rand Public Limited Company, 2:19-cv-
                    03861-SJF-ARL – Stipulated Motion to Extend Time For Defendant to
                    Answer, Move, or Otherwise Respond to Complaint

Dear Magistrate Judge Lindsay:

        Defendant Ingersoll-Rand Public Limited Company (“Ingersoll-Rand” or “Defendant”)

and Plaintiff Triplenet Pricing, Inc. (“Plaintiff”) respectfully submit this stipulated letter motion

requesting that this court extend Ingersoll-Rand’s time to answer, move, or otherwise respond to

Plaintiff’s Complaint for a period of 60 days, making the Ingersoll-Rand’s answer, motion, or

other response due on October 4, 2019.

        Defendant’s counsel, Vorys, Sater, Seymour and Pease LLP, was retained in this matter

on Friday, August 2, 2019, and local counsel Clarick Gueron Reisbaum LLP was retained this

morning, Monday, August 5, 2019. The Defendant requested time to evaluate the allegations

contained in the Complaint and to prepare a response thereto, and Plaintiff’s counsel agreed to

provide Defendant 60 days for Defendant to do so. The parties have attached a proposed order to

this stipulated letter motion.




        220 Fifth Avenue, New York, NY 10001          Main: 212.633.4310          cgr-law.com
                                                            Nicole Gueron
 CLARICK                                                   ngueron@cgr-law.com
   GUERON                                                   Direct: 212.633.4312

REISBAUM

Respectfully submitted,



                                                Isl Solomon E. Antar
   ico e Gueron                                 Solomon E. Antar
 220 Fifth Avenue                               26 Court Street
 14th Floor                                     Ste. 1200
 New York, NY I 000 I                           Brooklyn, NY 11242
 Telephone: (212) 633-4310                      Telephone: (718) 769-3200
 ngueron@cgr-law.com                            solomon@antarlawfirm.com

 Attorney for Defendant Ingersoll-Rand Public   Attorney for Plaintiff Triplenet Pricing, Inc
 Limited Company



cc: Judge Sandra J. Feuerstein (via mail and ECF)




       220 Fifth Avenue, New York, NY 10001         Main: 212.633.4310        cgr-law.com
                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 TRIPLENET PRICING, INC.
                 Plaintiff
                                                         Civil Action No.: 1:19-cv-3861-SJF-
                           v.                            ARL

 INGERSOLL-RAND PUBLIC LIMITED
 COMPANY.
               Defendant



    [PROPOSED] ORDER ON STIPULATED MOTION TO EXTEND TIME FOR
 DEFENDANT TO ANSWER, MOVE, OR OTHERWISE RESPOND TO COMPLAINT


       Based upon the stipulation of the parties (Doc. No. 4), IT IS ORDERED that Defendant

Ingersoll-Rand Public Limited Company, shall have until Friday, October 4, 2019, to move, plead,

or otherwise respond to the Complaint brought by Plaintiff Triplenet Pricing, Inc. in this matter.

       IT IS SO ORDERED.



       SIGNED and ENTERED this _____ day of _________________ 2019.




                                             The Honorable Arlene R. Lindsay
                                             Magistrate Judge, Eastern District of New York
